Certified Question of State Law, United States District Court, Southern District of Ohio, Eastern Division, No. 2.T3-CV-246. On review of preliminary memoranda pursuant to S.Ct.Prac.R. 9.05. The court will answer the following questions:
(1) Does the 2006 version or the 1989 version of the ODMA apply to claims asserted after 2006 alleging that the rights to oil, gas, and other minerals automatically vested in the surface land holder prior to the 2006 amendments as a result of abandonment?
(2) Is the payment of a delay rental during the primary term of an oil and gas lease a title transaction and “savings event” under the ODMA?